Citation Nr: 1757688	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded these claims in April 2015 in order to afford the Veteran a Board hearing, but in a May 2015 statement the Veteran withdrew his Board hearing request.

In addition, a February 2016 rating decision addressed multiple issues and an April 2016 VA Form 21-0958 (Notice of Disagreement (NOD)) was filed in response to this rating decision.  A May 2016 letter to the Veteran from the AOJ recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicated that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case as to this NOD and rating decision.

Also, subsequent to the Supplemental Statement of the Case issued in November 2014, additional documents were associated with the Veteran's claims file (to include VA treatment records and VA examination reports conducted in regards to claims not on appeal), without a waiver of review by the Agency of Original Jurisdiction (AOJ).  With respect to the claims being decided herein (left ear hearing loss disability and a low back disability), the additional documents do not relate to or have a bearing on these claims.  The additional documents included documents related to the ongoing treatment and current severity of the Veteran's low back disability and did not relate to the reasons such claim is being denied (which as will be discussed below is because there is no nexus between a current low back disability and the Veteran's active service and such may not otherwise be presumed).  As the additional documents are therefore not pertinent, the Board accordingly can proceed with a decision on these claims.  See 38 C.F.R. § 20.1304(c) (2017).   
The issues of entitlement to service connection for a left wrist disability and a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2006 rating decision denied entitlement to service connection for a bilateral hearing loss disability and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

2.  A low back disability is not related to the Veteran's active service and arthritis of the spine was not manifest during active service or within one year of active service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied entitlement to service connection for a bilateral hearing loss disability is final, new and material evidence was not subsequently received and the claim for entitlement to service connection for a left ear hearing loss disability is not reopened.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  A low back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss Disability - New and Material

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C. § 7105 (2012).  See 38 C.F.R. § 20.1103 (2017).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  See 38 U.S.C. § 5108 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

Veterans are entitled to compensation from VA for aggravation of a preexisting injury in line of duty in the active military, naval, or air service.  See 38 U.S.C. §§ 1110, 1131 (2012); see also 38 C.F.R. § 3.303 (2017).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306(b) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See id.

Analysis

The Veteran filed a claim in July 2006 for entitlement to service connection for a bilateral hearing loss disability.  He noted on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that his disability began in August 1987 and he described the circumstances of his active service, to include working on the flight deck of an aircraft carrier.  The Veteran was afforded a November 2006 VA audio examination and the examination report noted that the Veteran entered active service with "a moderately-severe hearing loss in the left ear."  In this regard, the Board notes that the Veteran's October 1986 enlistment examination report included audiometric findings indicating a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017), based on an auditory threshold of 60 dB for the left ear at 4000 Hz.  As the level of hearing loss noted on the examination report met VA's definition of a hearing disability, this means that a left ear hearing loss disability was noted on the examination report.  The November 2006 VA audio examination report also stated that "[a]t the time of separation, audiometric date revealed the presence of hearing loss of the same severity in both ears."  The examination report referenced various reported in-service hazardous noise exposure.  The examination report stated that the Veteran "entered and was discharged with a hearing loss consistent with the hearing loss that he has today."  It was also noted, with citation to a medical article, that "once the exposure to noise is discontinued, there is no significant further progression of a hearing loss as a result of the noise exposure."    

A November 2006 rating decision denied entitlement to service connection for a bilateral hearing loss disability.  The rating decision stated that "[t]he evidence shows that bilateral hearing loss existed prior to service.  There must be objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  There is no evidence that the condition permanently worsened as a result of service."   The Veteran was notified of the November 2006 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

The Veteran filed a claim in August 2008 for a bilateral hearing loss disability.  Upon review, while following the final November 2006 rating decision new evidence was added to the claims file, the Board finds that this evidence was not material.  In general, the new evidence did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  

As noted, the Veteran's bilateral hearing loss disability claim was previously denied, essentially, because the Veteran had a left ear hearing loss disability that preexisted his active service and such was not aggravated during his active service.  The new evidence received subsequent to the final November 2006 rating decision did not relate to the previously unestablished fact that the Veteran's left ear hearing loss disability was aggravated during his active service.  The new evidence included post-service medical evidence, to include audiograms, and two VA audio examinations.  In general, the post-service audiograms provided evidence as to the severity of the Veteran's left ear hearing loss at the time of such audiograms and did not provide information as to the severity (and possible aggravation) of the Veteran's in-service left ear hearing loss.  In addition, November 2012 and September 2014 VA audio examination reports included opinions that the Veteran had a left ear hearing loss disability that existed prior to active service and that such was not aggravated beyond normal progress in military service.  These two opinions were, essentially, cumulative or redundant of the November 2006 VA audio examination/opinion.  The November 2012 and September 2014 VA audio opinions did not relate to the previously unestablished fact that the Veteran's left ear hearing loss disability was aggravated during his active service, as both indicated that the Veteran's preexisting left ear hearing loss disability was not aggravated during his active service.  As such, the new post-service medical evidence is not considered new and material.

Additional new and potentially material evidence included the Veteran's lay statements.  An August 2008 statement and the June 2009 NOD included the Veteran's contention that, essentially, he suffered hearing loss during his active service.  In this regard, in the August 2008 statement the Veteran stated that "I believe that due to my Naval Rating as a Av[i]ation Electrician and flight deck troubleshooter onboard USS NIMITZ, I suffered some hearing loss" and in the June 2009 NOD he stated that "I also suffered some hearing loss due to working in and around aircraft for my Naval service [e]specially while deployed on the many deployments while I was on Sea duty."  These statements referenced the circumstances of the Veteran's active service, to include exposure to loud noises.  Evidence of such was previously of record at the time of the prior November 2006 denial, to include in the July 2006 VA Form 21-526 and the November 2006 VA audio examination report discussed above.  As such, the Veteran's lay statements describing the circumstances of his active service are cumulative or redundant of evidence previously of record and are not considered new and material evidence.

The Board also acknowledges the Veteran's representative's February 2016 statement, which stated that "[t]he [V]eteran maintains that his claimed conditions...were aggravated beyond normal progression with regards to his left ear hearing loss."  There is no indication that the Veteran's representative is competent to make such a statement and the representative did not otherwise reference any competent evidence in support of such statement.  As such, this incompetent statement did not relate to the previously unestablished fact that the Veteran's left ear hearing loss disability was aggravated during his active service and is accordingly not new and material evidence.

In sum, a final November 2006 rating decision denied entitlement to service connection for a bilateral hearing loss disability and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  As such, new and material evidence was not received and the claim for entitlement to service connection for a left ear hearing loss disability is not reopened and to this extent the Veteran's claim is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

II.  Low Back Disability

Factual Background

The Veteran filed a claim in August 2008 for entitlement to service connection for a low back disability.  In an August 2008 statement, the Veteran described an in-service incident where, essentially, he slipped and fell off of an aircraft during a phase inspection.  He stated that "I [s]lipped and [f]ell off landing on my backside and palms" and described the fall as being "approx[imately] 10[] f[ee]t to the hangar bay below."  He stated that "I was in pain and almost blacked out, but as my shipmate, ([M.B.]), rushed over to me and sat me back down, after approx[imately] 15 min[unites], I was able to continue with the days duties."  The Veteran also stated that "[w]e were shorthanded in the shop so against my better judgment I decided against a trip to the Medical Center, although I would go a couple of days [l]ater due to the pain in my wrist."  The Veteran continued that "[e]ver since the fall, I have had little pains here and there in my lower back...It was not until after my service [t]hat I began experiencing problems with my [l]ower [b]ack and my Doctor has informed me of some form of [d]egenerative [a]rthrit[i]s due to the fall."  In his June 2009 NOD, the Veteran referenced "the [c]hronic pain that I live with everyday for my [l]ower [b]ack condition which I suffered while on [d]eployment on a west-pac cruise in 1988, when I fell off an [a]ircraft while working on a [p]hase inspection."

Also of record is an August 2008 buddy statement from M.B., which stated that "[t]he purpose of this letter is to give an eyewitness account of an incident I witnessed first hand involving my shipmate, [the Veteran]."  The buddy statement, essentially, reported the incident as reported by the Veteran above related to falling from an aircraft onto his backside and palms during a phase inspection.

The Veteran's service treatment records (STRs) included an October 1988 STR that referenced trauma to the left hand, which appears to be the treatment that the Veteran referenced in his August 2008 statement.  Also, a June 1987 STR noted irritation at sacral area after doing sit-ups and noted an assessment of acute rectus strain.  An October 1994 physical examination report noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.  On an accompanying Report of Medical History form, the Veteran denied having ever had or having now recurrent back pain or arthritis and reported being in good health.  A May 1995 separation examination report noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.  On an accompanying Report of Medical History form, the Veteran reported being in good health and marked "don't know" in response to an item asking whether he ever had or had now recurrent back pain and he denied ever having or having now arthritis.  The section of the form completed by a medical professional did not discuss the Veteran's back.  In various dental forms, signed by the Veteran in May 1989, May 1990, May 1991, June 1992 and June 1993 (and signed again in June 1994 and May 1995), the Veteran denied ever having or having now painful joints or arthritis.  On a dental form signed by the Veteran in July 1996, dated after the Veteran's June 1995 separation from active service, he again denied ever having or having now painful joints or arthritis.

Of record are private treatment records.  A March 27, 2006 note from Dr. K.R. stated that the Veteran "on March 16, was doing squats without heavy weights and he developed low back discomfort."  The results of lumbar spine x-rays were discussed and arthritis was not noted.  An impression was noted of acute lumbar sprain.  A May 2008 lumbar spine x-ray report noted an impression of mild degenerative changes.  Written in hand was the statement "probably secondary to trauma [history of] fall."  A June 2010 letter from Dr. F.M. stated that "I have been seeing [the Veteran] since March 2007 and he suffers from chronic low back pain.  His X-ray is consistent with Degenerative Disk Disease [DDD] and bulging disc on MRI" and that "[t]his is more likely than not due to an injury he sustained from a fall in the Navy in 1988."  

The Veteran was afforded a VA examination in October 2010.  The examination report noted that the claims file was reviewed and stated that "there was no indication of any kind of back problems...in the [STRs] but there was an indication of a fall [in October 1988] where he fell on the left hand and he was diagnosed with a hand and wrist."  It was also stated that "[b]uddy statements and the [V]eteran's statements indicate that he fell off an airplane and hurt the back...however there is no [STR] indication that this actually occurred."  The examiner referenced the Veteran's March 2006 private medical treatment from Dr. K.R. discussed above and stated that "[t]here was no instance that we could find in the records where [the Veteran] complained about the back problem from 1995 until he saw this particular physician."  It was noted that the Veteran's 1995 "discharge physical does not show any residual of any orthopedic problems."  October 2010 lumbosacral spine x-rays noted an impression of mild DDD L5-S1.  An assessment was noted of mild DDD lumbosacral spine with mechanical back pain.  The examiner provided an opinion that stated that:

[i]t certainly could be granted that he had some minor back issues...when he fell off the airplane however he never complained about it in the military service.  The accident happened in 1988 which was a year into the service and he was discharged in 1995 without any further complaints about...the back...He was seen by an orthopedic surgeon as stated before about the back however he was diagnosed with an acute lumbar strain.  It must be noted he is a weight lifter and he continues to lift weights... As far as the back is concerned, again there appears to be no indication in the military records that he ever complained about the back and that is open to and including the discharge physical.  He was seen for an acute back strain by an orthopedic surgeon recently however again there is no indication of chronicity and there certainly is no indication in the medical records that he was ever seen for the back.  It is therefore my opinion that the lumbosacral spine is not caused by or a result of the military service.


Analysis

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a low back disability is not warranted under any theory.

First, with respect to direct service connection, generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicated a current right low back disability, to include DDD/arthritis.  With respect to an in-service event, as noted, the Veteran has reported that during active service he fell from an aircraft onto his backside and his palms and experienced pain.  As noted, of record is a buddy statement from M.B. which corroborated the reported event.  As such, the Board will accept that the reported incident involving a fall from an aircraft occurred.  The remaining issue is therefore whether a nexus exists between the Veteran's active service and the incident involving a fall from an aircraft and his low back disability.  

As to this issue, the Board finds the negative October 2010 VA opinion to be the most probative evidence of record.  This negative opinion included a rationale.  While a May 2008 lumbar spine x-ray report noted an impression of mild degenerative changes and included written in hand the statement "probably secondary to trauma [history of] fall" and a June 2010 letter from Dr. F.M. stated that the Veteran's DDD and bulging disc "is more likely than not due to an injury he sustained from a fall in the Navy in 1988," these statements did not include rationales that explained the basis for the conclusions provided.  As noted, the October 2010 VA opinion did include a rationale.  As such, the Board affords more probative value to the October 2010 VA opinion than to the private medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  In addition, while the Veteran is competent to report that he was told by his doctor that he has degenerative arthritis due to the in-service fall, as he stated in his August 2008 statement, this is afforded limited probative value in that such statement also did not provide the doctor's rationale that explained the basis for the conclusion reported.    
  
With respect to the Veteran and his representative's lay statements that his low back disability is related to his active service, the Board finds that the Veteran and his representative are not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Overall, the Board finds the negative October 2010 VA opinion to be of more probative value than the Veteran and his representative's lay statements as to the issue of whether the Veteran's low back disability is related to his active service.  

In addition, with respect to the presumption regarding chronic diseases, if a chronic disease, including arthritis, becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  In this case, while arthritis is a qualifying chronic disease, there is no indication that arthritis of the spine manifested during active service or within one year of the Veteran's separation from active service in June 1995.  As noted, a May 1995 separation examination report noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses and a March 2006 private medical record from Dr. K.R. referenced the results of lumbar spine x-rays and arthritis was not noted and an impression was noted of acute lumbar sprain.  Generally, the earliest medical evidence identifying arthritis of the spine was in the 2000s, more than one year after the Veteran's separation from active service in June 1995.  As such, entitlement to service connection for a low back disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.

In sum, the Board finds that a low back disability is not related to the Veteran's active service and that arthritis of the spine was not manifest during active service or within one year of active service.  As such, the Board concludes that a low back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  The Veteran's low back disability claim therefore must be denied.

III.  All Claims

Finally, in regards to the left ear hearing loss disability and low back disability claims, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

The application to reopen a claim for entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran filed a claim in August 2008 for entitlement to service connection for a left wrist disability and a bilateral shoulder disability.  As outlined above in the lower back disability section, the Veteran reported that during active service he fell from an aircraft onto his backside and his palms and experienced pain and of record is a buddy statement from M.B. which corroborated the reported event.  As noted above, the Board accepted that the reported incident involving a fall from an aircraft occurred.  The Veteran has essentially contended that he has a current left wrist and bilateral should disability related to this incident and in an August 2008 statement he stated that "[e]ver since the fall, I have had little pains here and there in my...shoulders and wrist."

With respect to the left wrist, the Veteran was afforded a VA examination in October 2010 and a negative opinion was provided with respect to direct service connection.  The examiner noted an assessment of "overuse symptoms of the left wrist due to computer work in the current job."  The provided negative opinion elaborated on the assessment and stated "my opinion [is] that that the left wrist is not caused by or a result of the military service."  The Board notes that the examination report included October 2010 left wrist x-ray results, which noted an impression of mild degenerative arthritis at the distal radioulnar joint.  Upon review, the provided VA opinion did not discuss or address the degenerative arthritis identified on x-ray and instead focused on "overuse symptoms," as noted in the assessment section.  As such, the Board finds that the provided opinion is incomplete and that remand is required for a VA opinion that addresses all left wrist disabilities, to specifically include arthritis.

Similarly, with respect to the bilateral shoulders, the Veteran was afforded a VA examination in October 2010 and a negative opinion was provided with respect to direct service connection.  An assessment was noted of "normal bilateral shoulders" and the examiner stated that "[t]he shoulders appear to be more aggravated by the weight lifting than anything else...Again the shoulders were never indicated as being injured in the service and therefore it is my opinion that the bilateral shoulders are not caused by or are these result of the military service."  The Board notes that the examination report included October 2010 bilateral shoulder x-ray results, which noted an impression on the right of mild-moderate acromioclavicular joint arthrosis and on the left the impression did not note arthrosis or arthritis and stated that the acromioclavicular joint was "unremarkable."  A subsequent February 2015 Fibromyalgia Disability Benefits Questionnaire (DBQ) included February 2015 bilateral shoulder x-ray results, which noted an impression on the right and the left of mild acromioclavicular joint arthritis.  The examiner commented that the Veteran had degenerative joint disease (DJD) of both shoulders.  Upon review, the provided October 2010 VA opinion, while providing a negative opinion, included an assessment of "normal bilateral shoulders" and therefore it is not clear as to what the negative opinion encompassed.  In addition, the opinion did not discuss or address the right shoulder arthrosis identified at that time on x-ray.  Also, as noted, subsequent evidence also identified left shoulder arthritis (as well as right shoulder arthritis), which necessarily the October 2010 VA opinion did not address.  As such, the Board finds that the provided opinion is incomplete and that remand is required for a VA opinion that addresses all shoulder disabilities, to specifically include arthritis.
 
Finally, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records/responses received must be associated with the electric claims file.  

2.  Obtain a VA opinion with respect to the Veteran's left wrist disability and bilateral shoulder disability claims.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any left wrist disability, to include arthritis, had its onset during active service or is related to any in-service disease, event, or injury, to include an incident involving a fall from an aircraft (which the Board has accepted occurred).

b.  Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any bilateral shoulder disability, to include arthritis, had its onset during active service or is related to any in-service disease, event, or injury, to include an incident involving a fall from an aircraft (which the Board has accepted occurred).

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



